Citation Nr: 1134705	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) as a result of personal assault. 

2.  Entitlement to service connection for right hip condition.  

3.  Entitlement to service connection for left hip condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J.E.H.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision.  The Veteran perfected a timely appeal.  

The Veteran and Doctor J.H. testified at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record.  

The issues of entitlement to service connection for right and left hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record evidence is in relative equipoise as to whether the Veteran's current psychiatric disorder, diagnosed as PTSD, is related to in-service sexual trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a psychiatric disorder, diagnosed as PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Also, VA may not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In this case the Veteran has not alleged that she engaged in combat, rather, the Veteran has alleged that she was the victim of military sexual assault.  

A November 2005 intake record from the Newark Vet Center shows that the Veteran had difficulty speaking about her traumatic experiences.  She reported that at Ft. Bliss she was regularly assaulted by her drill instructor.  The Veteran said there were 20 women in her unit, which was Air Defense.  She said she was terrified and unable to tell anyone.  In desperation she finally told her grandmother who said she would come to the Veteran's graduation and confront him.  The Veteran got so terrified that she told her grandmother she was not going to go to graduation.  Her grandmother said she was coming anyway.  The Veteran told the drill instructor about this and he reportedly "got mean."  The Veteran said she was recycled because of this and had to repeat basic training.  She said he frightened her so badly that she was afraid to file for service connection, lest he find out about this and come after her.  The psychologist indicated that the multiple stressors of childhood and military trauma and above all the recent assault and injury suggest a diagnosis of acute or chronic PTSD.  The Veteran was diagnosed with PTSD.  

A December 2005 VA progress note shows that the Veteran was assessed with PTSD, chronic, as a result of childhood and military sexual trauma, and domestic violence.  

An April 2007 VA treatment record shows that the Veteran for the first time, at the counselor's request, went into some detail about her military sexual trauma.  The Veteran was assessed with PTSD, chronic, related to military sexual assaults.  

A July 2007 VA treatment record shows that the Veteran was assessed with PTSD related to her childhood and military sexual trauma.  

A December 2007 VA treatment record shows that the Veteran said she became drug addicted after her discharge from the army, as a result of her military sexual trauma.  

A November 2008 VA treatment record shows that the Veteran spoke of the military sexual trauma and how this and other traumas have compromised her coping capacity.  

At the Veteran's June 2011 VA Travel Board hearing, J.E.H., PhD, Counseling Psychologist, testified that the Veteran suffers from PTSD as a result of military sexual trauma.  On the record, the undersigned Veterans Law Judge ruled that Dr. J.E.H. was an expert witness, as qualified by her credentials, training, knowledge, and experience in the field of mental health.  Dr. J.E.H. testified that the Veteran was subjected to stalking.  She explained that when she first began treating the Veteran in 2005, numerous sessions were spent with the Veteran where she was unable to speak, and that she was able to give the Veteran enough resources so that she could talk.  She explained that the Veteran has intrusive thoughts and isolates herself from other people.  She has difficulty sleeping and difficulty with relationships with men.  The Veteran also suffers from sexual dysfunction.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to her reported in-service sexual trauma.  In making this determination, the Board notes that the Veteran is competent to report that she was harassed and threatened during service and raped on numerous occasions by her drill sergeant.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that she was stalked, threatened, and raped by her drill sergeant, and that she has experienced a continuity of symptomatology since service, including feelings of depression, anxiety, and difficulty sleeping.  The Veteran's records are internally consistent, as evidenced by her VA treatment records, her statements, and the testimony of her treating VA counseling psychologist.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

Finally, the Board finds it significant that, in June 2011, after having treated the Veteran for over 6 years, Dr. J.E.H., the Veteran's counseling psychologist, provided testimony regarding the Veteran's current PTSD symptoms and how the symptoms she is now experiencing are as a result of her in-service military sexual trauma.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is granted.  


REMAND

The Board has determined that further development of the Veteran's service connection claims is warranted.  

The Veteran has alleged that she currently suffers from a bilateral hip condition as a result of her military service.  The Veteran testified at her June 2011 Board hearing that she sought private medical treatment for her bilateral hip condition after leaving active duty.  A review of the claims file shows that no private treatment records pertaining to the Veteran's bilateral hip condition have been sought or associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, pursuant to 38 C.F.R. § 3.159(c)(1) the VA should make a reasonable effort to obtain the relevant private medical records.  Without such records, the Board is precluded from proper appellate review of the appellant's claim.  As such, the Board finds it necessary to obtain the outstanding private treatment records and associate them with the claims file.  

After associating any newly obtained evidence with the claims file, the Veteran should be afforded a VA examination in order to ascertain the nature and etiology of any left and or right hip disorder.  The Board notes that the Veteran's bilateral hip condition was evaluated by the VA in October 2005.  The Veteran was diagnosed with bilateral mild osteoarthritis.  However, the examiner was not asked to offer an etiology opinion and as such, the examiner did not opine as to whether the Veteran's arthritis was related to her service or manifested within one year from her discharge.  

Given that service treatment records show multiple complaints of hip pain/pain going down into both legs, the Veteran has been diagnosed with osteoarthritis, and the Veteran testified at her June 2011 Board hearing to continuity of symptomatology, the Board finds that a remand is necessary in order to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and any authorization, to enable it to obtain any evidence pertinent to the claims on appeal.  All responses should be associated with the appellant's claims file.  

2.  After associating any newly obtained evidence with the claims file, the Veteran should be scheduled for VA examination(s) in order to assess the onset, nature, and etiology of any left or right hip disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For any disorder of the right or left hip, to specifically include degenerative joint disease or any other diagnosis, found to be present or made on examination: (i) Is it more likely, less likely, or at least as likely as not that such disorder had its onset in service or is otherwise related to the Veteran's period of active military service? 

(ii) Is it more likely, less likely, or at least as likely as not that degenerative joint disease (if diagnosed) of the right and or left hip was manifested within one year after the Veteran's discharge from active duty in December 1982?

A complete rationale for any opinions should be provided.  The basis for any opinion expressed should be fully explained with a discussion of the pertinent evidence in the record and sound medical principles, which may be include the use of and reliance on any medical literature.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


